Exhibit 99.1 News AnnouncementFor Immediate Release NEXSTAR BROADCASTING SECOND QUARTER NET REVENUE RISES 16.4% TO A RECORD $146.9 MILLION - Net Revenue Growth Drives Record 2Q Operating Income of $34.9 Million, Broadcast Cash Flow of $58.7 Million, Adjusted EBITDA of $49.6 Million, and Free Cash Flow of $30.4 Million - IRVING, Texas – August 7, 2014 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar”) today reported record financial results for the second quarter and six months ended June 30, 2014 as summarized below: Summary 2014 Second Quarter Highlights ($ in thousands) Three Months Ended June 30, Six Months Ended June 30, Change Change Local Revenues $ $ +5.59
